DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/22 has been entered.

Response to Amendment
The amendment filed on 08/03/22 has been entered. Claims 16-33 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 16 recites a method for performing an amplitude range search in terabytes of numeric time-series data of an industrial facility, the method comprising: a) acquiring and retaining, at least temporarily, a numeric time-series including a plurality of readings associated with time from the terabytes of numeric time-series data of the industrial facility; b) processing, by a first processing unit, the at least temporarily acquired and retained numeric time-series including the plurality of readings associated with time to derive compressed index comprising a compressed representation of the numeric time-series from the at least temporarily acquired and retained numeric time-series; c) storing the derived compressed index in a storage unit; d) receiving a search request including an amplitude range criterion; e) processing, by a second processing unit, the derived compressed index comprising the compressed representation of the numeric time- series to determine a time range for which the numeric time-series is known to match the amplitude range criterion; f) outputting the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion; and g)…performing at least a fault diagnosis of the industrial facility, while the industrial facility is operating, based on the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion.
The limitations of b) processing, …, the at least temporarily acquired and retained numeric time-series including the plurality of readings associated with time to derive compressed index comprising a compressed representation of the numeric time-series from the at least temporarily acquired and retained numeric time-series; e) processing, …, the derived compressed index comprising the compressed representation of the numeric time- series to determine a time range for which the numeric time-series is known to match the amplitude range criterion; and g)…performing at least a fault diagnosis of the industrial facility, while the industrial facility is operating, based on the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion, as drafted, are processes that, under their broadest reasonable interpretation, cover mental process but from the recitation of implementing it on generic computer components.  That is, other than reciting “by a first processing unit,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by a first processing unit” language, “processing” in the context of this claim encompasses the user manually reviewing acquired time series data and writing down a compressed index on a piece of paper that includes at least portions of the acquired time-series data such as time ranges corresponding to certain data values or amplitudes of data values. But for the “by a second processing unit” language, the index that was written down could further be used by the person that wrote it down to look up any data that was received in order to determine the time range that it corresponds to. The performing of the fault diagnosis encompasses the user performing an observation, analysis, and judgment of the industrial facility based on the determined time range that matches. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 16 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a) acquiring and retaining, at least temporarily, a numeric time-series including a plurality of readings associated with time from the terabytes of numeric time-series data of the industrial facility; … by a first processing unit…; c) storing the derived compressed index in a storage unit; d) receiving a search request including an amplitude range criterion; …by a second processing unit…; …operating the industrial facility…. The first processing unit and second processing unit are recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of processing time series data). The additional elements of a) acquiring and retaining, at least temporarily, a numeric time-series including a plurality of readings associated with time from the terabytes of numeric time-series data of the industrial facility; c) storing the derived compressed index in a storage unit; d) receiving a search request including an amplitude range criterion represent insignificant extra-solution activity and are mere data gathering steps. The limitation, f) outputting the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion also represents an insignificant extra-solution activities. The …operating the industrial facility… generally links the use of a judicial exception to a particular technological environment or field of use. That is, the operating the industrial facility links the abstract idea (mental process steps) to the field of industrial data applications and processing. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a) acquiring and retaining, at least temporarily, a numeric time-series including a plurality of readings associated with time from the terabytes of numeric time-series data of the industrial facility; c) storing the derived compressed index in a storage unit; d) receiving a search request including an amplitude range criterion, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional element of f) outputting the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion represents a well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this limitation represents a well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of presenting offers to potential customers and gathering statistics OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. The …operating the industrial facility… generally links the use of a judicial exception to a particular technological environment or field of use. That is, the operating the industrial facility links the abstract idea (mental process steps) to the field of industrial data applications and processing. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional data collection, storing, indexing and querying. Accordingly, claim 16 is not patent eligible.
Independent claim 32 recites a non-transitory computer-readable medium encoded with program code which, when executed by at least one computer, causes an amplitude range search in terabytes of numeric time-series data of an industrial facility, the program code comprising: a) program code for acquiring, at least temporarily, and retaining, at least temporarily, a numeric time-series including a plurality of readings associated with time from the terabytes of numeric time-series data of the industrial facility; b) program code for processing, by a first processing unit, the at least temporarily acquired and retained numeric time-series including the plurality of readings associated with time to derive compressed index comprising a compressed representation of the numeric time-series from the at least temporarily acquired and retained numeric time-series; c) program code for storing the derived compressed index in a storage unit; d) program code for receiving  a search request including an amplitude range criterion; e) program code for processing, by a second processing unit, the derived compressed index comprising the compressed representation of the numeric time-series to determine a time range for which the numeric time-series is known to match the amplitude range criterion; f) program code for outputting the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion; and g) program code for… performing at least a fault diagnosis of the industrial facility, while the industrial facility is operating, based on the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion.
The limitations of b) … processing, …, the at least temporarily acquired and retained numeric time-series including the plurality of readings associated with time to derive compressed index comprising a compressed representation of the numeric time-series from the at least temporarily acquired and retained numeric time-series; e) … processing, …, the derived compressed index comprising the compressed representation of the numeric time-series to determine a time range for which the numeric time-series is known to match the amplitude range criterion; and g) …performing at least a fault diagnosis of the industrial facility, while the industrial facility is operating, based on the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, other than reciting “by a first processing unit,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by a first processing unit” language, “processing” in the context of this claim encompasses the user manually reviewing acquired time series data and writing down compressed index on a piece of paper that includes at least portions of the acquired time-series data such as time ranges corresponding to certain data values or amplitudes of data values. But for the “by a second processing unit” language, the index that was written down could further be used by the person that wrote it down to look up any data that was received in order to determine the time range that it corresponds to. The performing of the fault diagnosis encompasses the user performing an observation, analysis, and judgment of the industrial facility based on the determined time range that matches If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 32 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – program code for…; a) program code for acquiring, at least temporarily, and retaining, at least temporarily, a numeric time-series including a plurality of readings associated with time from the terabytes of numeric time-series data of the industrial facility; … by a first processing unit…; c) program code for storing the derived compressed index in a storage unit; d) program code for receiving  a search request including an amplitude range criterion; …by a second processing unit…; f) program code for outputting the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion; …operating the industrial facility…. The non transitory computer-readable medium encoded with program code; …the program code comprising…program code for…; first processing unit and second processing unit and at least one computer are recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of processing time series data). The additional elements of a) program code for acquiring (S10), at least temporarily, a numeric time-series including a plurality of readings associated with time; c) program code for storing (S30) the index in a storage unit; d) program code for receiving (S40) a search request including an amplitude range criterion represent insignificant extra-solution activity and are mere data gathering steps. The limitation, f) program code for outputting the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion also represents an insignificant extra-solution activity. The …operating the industrial facility… generally links the use of a judicial exception to a particular technological environment or field of use. That is, the operating the industrial facility links the abstract idea (mental process steps) to the field of industrial data applications and processing. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a) program code for acquiring, at least temporarily, and retaining, at least temporarily, a numeric time-series including a plurality of readings associated with time from the terabytes of numeric time-series data of the industrial facility; c) program code for storing the derived compressed index in a storage unit; d) program code for receiving  a search request including an amplitude range criterion, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional element of f) program code for outputting the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion represents a well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this limitation represents a well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of presenting offers to potential customers and gathering statistics OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. The …operating the industrial facility… generally links the use of a judicial exception to a particular technological environment or field of use. That is, the operating the industrial facility links the abstract idea (mental process steps) to the field of industrial data applications and processing. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional data collection, storing, indexing and querying. Accordingly, claim 32 is not patent eligible.
Independent claim 33 recites a computerized device for performing an amplitude range search in terabytes of numeric time-series data of an industrial facility, the computerized device comprising: at least one processor; and memory; a) a first entity configured to acquire and retain, at least temporarily, a numeric time-series including a plurality of readings associated with time from the terabytes of numeric time-series data of the industrial facility; b) a second entity configured to process the at least temporarily acquired and retained numeric time-series including the plurality of readings associated with time to derive compressed index comprising a compressed representation of the numeric time-series from the at least temporarily acquired and retained numeric time-series; c) a third entity configured to store the derived compressed index; d) a fourth entity configured to receive a search request including an amplitude range criterion; e) a fifth entity configured to process the derived compressed index comprising the compressed representation of the numeric time-series to determine a time range for which the numeric time-series is known to match the amplitude range criterion; and f) a sixth entity configured to output the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion; wherein the industrial facility is operated and at least a fault diagnosis of the industrial facility is performed, while the industrial facility is operating, based on the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion.
The limitations of b) … process the at least temporarily acquired and retained numeric time-series including the plurality of readings associated with time to derive compressed index comprising a compressed representation of the numeric time-series from the at least temporarily acquired and retained numeric time-series; e) … process the derived compressed index comprising the compressed representation of the numeric time-series to determine a time range for which the numeric time-series is known to match the amplitude range criterion; …and at least a fault diagnosis of the industrial facility is performed, while the industrial facility is operating, based on the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components.  That is, other than reciting second, fifth and sixth entities, configured to and “by a first processing unit,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the entities and “by a first processing unit” language, “processing” in the context of this claim encompasses the user manually reviewing acquired time series data and writing down compressed index on a piece of paper that includes at least portions of the acquired time-series data such as time ranges corresponding to certain data values or amplitudes of data values. The index that was written down could further be used by the person that wrote it down to look up any data that was received in order to determine the time range that it corresponds to. The performing of the fault diagnosis encompasses the user performing an observation, analysis, and judgment of the industrial facility based on the determined time range that matches. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 33 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – at least one processing unit; a storage unit; a) a first entity configured to acquire and retain, at least temporarily, a numeric time-series including a plurality of readings associated with time from the terabytes of numeric time-series data of the industrial facility; c) a third entity configured to store the derived compressed index; d) a fourth entity configured to receive a search request including an amplitude range criterion; and f) a sixth entity configured to output the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion; …the industrial facility is operated…. The at least one processing unit; a storage unit and first through sixth entities are recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of processing time series data). The additional elements of a) a first entity configured to acquire and retain, at least temporarily, a numeric time-series including a plurality of readings associated with time from the terabytes of numeric time-series data of the industrial facility; c) a third entity configured to store the derived compressed index; d) a fourth entity configured to receive a search request including an amplitude range criterion represent insignificant extra-solution activity and are mere data gathering steps. The limitation, and f) a sixth entity configured to output the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion also represents an insignificant extra-solution activity. The …industrial facility is operated… generally links the use of a judicial exception to a particular technological environment or field of use. That is, the operating the industrial facility links the abstract idea (mental process steps) to the field of industrial data applications and processing. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a) a first entity configured to acquire and retain, at least temporarily, a numeric time-series including a plurality of readings associated with time from the terabytes of numeric time-series data of the industrial facility; c) a third entity configured to store the derived compressed index; d) a fourth entity configured to receive a search request including an amplitude range criterion, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional element of and f) a sixth entity configured to output the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion represents a well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this limitation represents a well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of presenting offers to potential customers and gathering statistics OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. The …industrial facility is operated… generally links the use of a judicial exception to a particular technological environment or field of use. That is, the operating the industrial facility links the abstract idea (mental process steps) to the field of industrial data applications and processing. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional data collection, storing, indexing and querying. Accordingly, claim 33 is not patent eligible.
Claims 17-31 depend on claim 16 and include all the limitations of claim 16. Therefore, claims 17-31 recite the same abstract idea of generating and using compressed index practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 17-25, 28 recite additional limitations pertaining to the derived compressed index such as specifying that it is a lossy index, and quantization of the time series into time intervals, histograms of time series data. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of mentally, and with the aid of a pen and piece of paper, generating compressed index and using the index. The quantization of the time series involves splitting the time series, which can be observed by the user, by writing the split time series data down into intervals based on different mentally-determined resolutions. Further, a histogram or flat histogram can be constructed by the human mind and with the aid of a pen and piece of paper by the counting the values in the time series and drawing the graph based on the counts for the intervals that were determined for the time series data. The claims additionally recite the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional steps are considered an abstract idea (mental process steps) and do not integrate the judicial exception into a practical application. Accordingly, claims 17-25, 28 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 17-25, 28 are not patent eligible.
Claim 27 recites the additional limitations pertaining creating and updating of the index. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
These additional elements are not sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, the additional elements are not sufficient to overcome the essentially mental nature of these claims.
Claim 26 recites an additional limitations pertaining to the determining of time resolutions which comprise a logarithmic series of time resolutions. This judicial exception is not integrated into a practical application. The additional element represent a mathematical relation. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. These additional steps are considered an abstract idea and do not integrate the judicial exception into a practical application. Accordingly, claim 26 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Recitation of another abstract idea is not sufficient to amount to significantly more than the judicial exception. Claim 26 is not patent eligible.
Claim 29 recites additional limitations pertaining to matching of time ranges matching amplitude range criterion and outputting. This judicial exception is not integrated into a practical application. The additional elements pertaining to matching of time ranges matching amplitude range criterion represent further mental process steps of matching (judging) time ranges and amplitude range criterion. The claims additionally recite the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional steps are considered an abstract idea (mental process steps) and do not integrate the judicial exception into a practical application. The limitation pertaining to the outputting represents an insignificant extra-solution activity and is a mere data gathering step. Accordingly, claim 29 recites an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. The additional element pertaining to the outputting represents a well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this limitation represents a well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of presenting offers to potential customers and gathering statistics OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Claim 29 is not patent eligible.
Claims 30, 31 recite the additional limitations pertaining to the performing of a search request and acquiring of sensor data. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
These additional elements are not sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, the additional elements are not sufficient to overcome the essentially mental nature of these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 23-24, 27-28, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ikawa (US 2013/0103657) in view of Gaumnitz (US 2016/0012086) and further in view of Beedgen (US 2019/0146978) and Nakamura (US 2007/0255442) and Shieh (iSAX: indexing and mining terabyte sized time series).
Regarding claim 16, Ikawa discloses:	
A method for performing an amplitude range search in … numeric time-series data of an industrial facility, the method comprising: a) acquiring, at least temporarily, a numeric time-series including a plurality of readings associated with time from … numeric time-series data of the industrial facility at least by ([0002] “…plant devices and facilities in a factory…” [0060] “The sensor data is measured data which is acquired from a sensing device, a facility/device or the like.” [0072] “The data receiving unit 121 receives the time-series data 300 from the manager PC 400, and delivers the data to the data writing unit 122 and the index generation unit 123.”) and under it’s BRI and consistent with the specification, the examiner is interpreting “acquiring, at least temporarily” to mean receiving and holding the time series data for at least a portion of time; that is, the data receiving unit receives the time series data and delivers it (acquiring at least temporarily) to the data writing unit and the index generation unit for further processing and storage;
b) processing, by a first processing unit, the at least temporarily acquired and retained numeric time-series including the plurality of readings associated with time to derive … index … from the at least temporarily acquired and retained numeric time-series; c) storing the derived compressed index in a storage unit at least by ([0074] “The index generation unit 123 conducts processing of receiving the worked time-series data from the data receiving unit 121 and generating the time-series index table 220 having time-series indexes. The time-series index is index information for filtering only a data series having a possibility of matching in a time-series analysis from the time-series data table 210 and reading the data series when searching data.” [0210] “FIG. 23 is a flow chart exemplifying index generation processing S1100A conducted by the index generation unit 123A. The present processing is the same as the processing in the first embodiment shown in FIG. 11 except S1111 is replaced by S2401 and S2402.”) and the storage unit is the external storage device 200 in which the time-series index table is stored;
d) receiving a search request including an amplitude range criterion at least by ([0095] “FIG. 3 is a diagram showing an example of a description form of the search query 600. The search query 600 is composed of a search range interval 610 which is a “select range” phrase, a search item 620 which is a “select items” phrase, a search object range 630 which is a “where_timerange” phrase, and a search condition 640 which is a “where_condition” phrase.” [0098] “In the example of the search condition 640 shown in FIG. 3, it is indicated to “extract series data having an average value (AVG) of a pressure of a gas engine 1 over a period of 5 seconds exceeding 1,500” on the basis of the search range interval 610.” [0228] “FIG. 30 is a flow chart exemplifying index search processing S3000 conducted by the index search unit 133B. The index search unit 133B receives the search query 600 from the data receiving unit 121”) and the search request including an amplitude range criterion is the search query 600 including a “where condition” of (AVG(GAS ENGINE 1.PRESSURE) >1500), given as a specific example;
e) processing, by a second processing unit, the derived … index … to determine a time range for which the numeric time-series is known to match the amplitude range criterion; and f) outputting the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion at least by ([0077] “The data search unit 130 conducts processing of extracting a data series matching a desired search pattern from the time series data table 210 in response to a search request from the client PC 500.” [0083] “The index search unit 133 conducts processing of receiving the evaluation formula from the evaluation formula generation unit 132 and making a decision as to a compliance degree with a feature value of every time period obtained by dividing by a specific regular time interval, out of the time series index. The index search unit 133 extracts pointer information of the data series in the complying time period, and outputs the pointer information to the data reading unit 134.” [0084] “The data reading unit reads a data series indicated by the pointer from the time-series data table 210 on the basis of the pointer information, and outputs the data series to the time-series analysis unit 135.” [0085] “The time-series analysis unit 135 reads the data series, conducts collation processing with the search query 600 on the memory, extracts a data series which completely matches the search query 600, and outputs the data series to the search receiving unit 131.” [0122] “A pointer 234 stores information of a pointer to sensor data in the time-series data table 210. A pointer 234 a is a pointer of start time of time-series data, i.e., sensor data having start time. A pointer 234 b is a pointer of end time of time-series data, i.e., sensor data having end time” [0160] “FIG. 13 is a flow chart exemplifying index search processing (regular time interval filtering search) S1300 conducted by the index search unit 133. The index search processing S1300 searches the index data 223 for a node group having a feature value which complies with the evaluation formula generated from the search query 600. Since series data in the time period indicated by the node has a possibility of matching the search query 600, the pointer information of the series data is delivered to the data reading unit 134.”) and the determining of the time range for which the numeric time-series is known to match the amplitude range criterion is the outputting of pointer information for the start time and end time corresponding to the time period of the time series matching the search query;
Ikawa fails to disclose “…compressed index comprising a compressed representation of the numeric time-series; …compressed index…;  …compressed index comprising the compressed representation of the numeric time-series; …terabytes of numeric time-series data…; and g) performing at least a fault diagnosis of the industrial facility, while the industrial facility is operating, based on the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion”
However, Gaumnitz teaches …compressed index comprising a compressed representation of the numeric time-series; …compressed index…; … compressed index comprising the compressed representation of the numeric time-series at least by ([0040] “At 804, one or more processors of the data platform store the starting position and the at least one starting value for each time series block in a column store of the database” [0041] “At 806, the one or more processors generate a compressed index in the column store of the database for each time series block. The compressed index includes the starting position and the at least one starting value.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gaumnitz into the teaching of Ikawa because the references similarly disclose the processing of time series data. Consequently, one of ordinary skill in the art would be motivated to include the compression of the index as in Gaumnitz because “memory consumption of equidistant time series can be optimized, since one of their major characteristics is a consistently progressing (increasing or decreasing) time” [0022] and “the dictionary is constant in size, instead of increasing linearly with the number of time stamps” [0024].
Ikawa, Gaumnitz fail to disclose “…terabytes of numeric time-series data…; and g) operating the industrial facility and performing at least a fault diagnosis of the industrial facility, while the industrial facility is operating, based on the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion”
However, Beedgen teaches and g) … and performing at least a fault diagnosis … based on the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion at least by ([0049]-[0056] disclose how errors are logged [0158] “Alice may view the raw log event data using a full text indexing query and see the error that the service could not communicate with its message queue.” [0205] “when a query needs to resolve the time series matching the subset of metadata given, the resulting set of time series is also intersected with the time range given as part of the query”) and the fault diagnosis is the seeing the error using the full text indexing query while the determined time range for which the numeric time-series is known to match the amplitude range criterion is the resulting set of time series being intersected with the time range given as part of the query.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Beedgen into the teaching of Ikawa, Gaumnitz because the references similarly disclose the processing of time series data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the detection of errors based on searches as in Beedgen in order to allow the user to search for and diagnose specific timeseries data for errors or faults.
Ikawa, Gaumnitz, Beedgen fail to disclose “…terabytes of numeric time-series data…; …operating the industrial facility and performing at least a fault diagnosis of the industrial facility, while the industrial facility is operating…”
However, Nakamura teaches …operating the industrial facility and performing at least a fault diagnosis of the industrial facility at least by ([0014] “According to the present invention, a process fault analysis method in a process fault analyzer detects fault in a process for each product based on the process data obtained in a time series during executing the program, in a manufacturing system including one or a plurality of pieces of manufacturing equipment”),
while the industrial facility is operating… at least by ([0014] “a process fault analysis method in a process fault analyzer detects fault in a process for each product based on the process data obtained in a time series during executing the program, in a manufacturing system including one or a plurality of pieces of manufacturing equipment” [0017] “Therefore, reliability of an estimated value and determination of fault using the estimated value is improved, and 100% real time fault detection is made possible, since determination of fault is made based on an estimated value”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Nakamura into the teaching of Ikawa, Gaumnitz, Beedgen because the references similarly disclose the processing of time series data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the method for determination of a process fault as in Nakamura because “reliability of an estimated value and determination of fault using the estimated value is improved, and 100% real time fault detection is made possible, since determination of fault is made based on an estimated value” (Nakamura, [0017]).
Ikawa, Gaumnitz, Beedgen, Nakamura fail to disclose “…terabytes of numeric time-series data…”
However, Shieh teaches the above limitation at least by ([Pg. 623, Sec. 1] “At the same time, improvements in our ability to capture and store data have lead to the proliferation of terabyte-plus time series datasets”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Shieh into the teaching of Ikawa, Gaumnitz, Beedgen, Nakamura because the references similarly disclose the processing of time series data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include terabytes of time series data as in Shieh in order to expand the capability of the system to process and store large amounts of timeseries data.
As per claim 17, claim 16 is incorporated, Ikawa further discloses:
wherein said storing of c) further includes discarding the numeric time-series including the plurality of readings associated with time at least by ([0151] “By the way, it is also possible for the index generation unit 123 to reconfigure the index of time-series at arbitrary timing. In this case, a new time-series index can be reconfigured by deleting an old index stored in the time-series index table 220 at timing, for example, when compressed index update instruction has been received from the client PC 500, taking out all time-series data in the time-series data table 210, and conducting the index generation processing S1100.”).
As per claim 18, claim 16 is incorporated, Ikawa further discloses:
wherein the derived … index is a lossy index at least by ([0121] “FIG. 7( b) is a diagram showing an example of a data structure of a time-series index node. An ID 231 in a time-series index node 230 is an identifier for identifying the node. A number unique to the node is assigned by the index generation unit 123. A time period 232 is a time period of the node, and the time period 232 includes start time 232 a and end time 232 b. A feature value 233 is a single or a plurality of feature value(s).”) and the index structure is shown in at least Figs. 7, 17. These figures show that each node of the index includes a start and end time for a range of time series values as well as additional information such as max and min values. That is when utilized, the index is “lossy” because input data of a search query that matches or falls within one of the time or time series values in the index corresponding to a range of values is not an exact matching of values to other values. That is, they query parameters are matched to a range of values instead of directly matching individual values and therefore an exact match is not likely, and therefore, results in some degree of “loss”.
Gaumnitz further discloses:
…compressed index… at least by ([0041] “At 806, the one or more processors generate a compressed index in the column store of the database for each time series block. The compressed index includes the starting position and the at least one starting value”).
As per claim 19, claim 17 is incorporated, Ikawa further discloses:
wherein the derived … index is a lossy index at least by ([0121] “FIG. 7( b) is a diagram showing an example of a data structure of a time-series index node. An ID 231 in a time-series index node 230 is an identifier for identifying the node. A number unique to the node is assigned by the index generation unit 123. A time period 232 is a time period of the node, and the time period 232 includes start time 232 a and end time 232 b. A feature value 233 is a single or a plurality of feature value(s).”) and the index structure is shown in at least Figs. 7, 17. These figures show that each node of the index includes a start and end time for a range of time series values as well as additional information such as max and min values. That is when utilized, the index is “lossy” because input data of a search query that matches or falls within one of the time or time series values in the index corresponding to a range of values is not an exact matching of values to other values. That is, they query parameters are matched to a range of values instead of directly matching individual values and therefore an exact match is not likely, and therefore, results in some degree of “loss”.
Gaumnitz further discloses:
…compressed index… at least by ([0041] “At 806, the one or more processors generate a compressed index in the column store of the database for each time series block. The compressed index includes the starting position and the at least one starting value”).
As per claim 20, claim 18 is incorporated, Ikawa further discloses:
wherein the lossy index includes a quantization of the numeric time-series including the plurality of readings associated with time into time intervals according to a predetermined time resolution and into amplitude intervals according to a predetermined amplitude resolution at least by ([0109] “A single regular time interval for division or a plurality of regular time intervals are stored in the division regular time interval 712. An aggregation function used as a feature value is stored in the feature value calculation function 713.” [0110] “For example, in the case where the data source name 710 is “gas engine 1” and the attribute name 711 is “water temperature” in FIG. 6, the division regular time interval 712 is set equal to one hour, 30 minutes, and 10 minutes, and a feature value obtained when the time period is divided by each regular time interval is calculated.” [0111]-[0116] disclose further detail as to the division of time into intervals and division of feature values for each of the intervals which are included in the index [Fig. 6] shows the “division regular time interval” which represent the different predetermined time resolutions for the time intervals [Figs. 7, 17] also show the corresponding data structures of the index).
As per claim 23, claim 20 is incorporated, Ikawa further discloses:
wherein the lossy index includes a plurality of quantizations of the numeric time-series including the plurality of readings associated with time into a series of different time intervals according to different predetermined time resolutions at least by ([0109] “A single regular time interval for division or a plurality of regular time intervals are stored in the division regular time interval 712. An aggregation function used as a feature value is stored in the feature value calculation function 713.” [0110] “For example, in the case where the data source name 710 is “gas engine 1” and the attribute name 711 is “water temperature” in FIG. 6, the division regular time interval 712 is set equal to one hour, 30 minutes, and 10 minutes, and a feature value obtained when the time period is divided by each regular time interval is calculated.” [0111]-[0116] disclose further detail as to the division of time into intervals and division of feature values for each of the intervals which are included in the index [Fig. 6] shows the “division regular time interval” which represent the different predetermined time resolutions for the time intervals [Figs. 7, 17] also show the corresponding data structures of the index).
As per claim 24, claim 21 is incorporated, Ikawa further discloses:
wherein the lossy index includes a plurality of quantizations of the numeric time-series including the plurality of readings associated with time into a series of different time intervals according to different predetermined time resolutions at least by ([0109] “A single regular time interval for division or a plurality of regular time intervals are stored in the division regular time interval 712. An aggregation function used as a feature value is stored in the feature value calculation function 713.” [0110] “For example, in the case where the data source name 710 is “gas engine 1” and the attribute name 711 is “water temperature” in FIG. 6, the division regular time interval 712 is set equal to one hour, 30 minutes, and 10 minutes, and a feature value obtained when the time period is divided by each regular time interval is calculated.” [0111]-[0116] disclose further detail as to the division of time into intervals and division of feature values for each of the intervals which are included in the index [Fig. 6] shows the “division regular time interval” which represent the different predetermined time resolutions for the time intervals [Figs. 7, 17] also show the corresponding data structures of the index).
As per claim 27, claim 16 is incorporated, Ikawa further discloses:
wherein said acquiring of a) is executed repeatedly for different portions of the at least temporarily acquired and retained numeric time-series including the plurality of readings associated with time; and wherein said processing of b) to derive the index includes creating the derived … index upon a first execution of said acquiring of a), and includes updating the derived … index upon each subsequent execution of said acquiring of a) at least by ([0142]-[0153] and Fig. 11 which discloses and shows the process for generating and updating the time-series index based on the received sensor data. Specifically, [0151] discloses “By the way, it is also possible for the index generation unit 123 to reconfigure the index of time-series at arbitrary timing. In this case, a new time-series index can be reconfigured by deleting an old index stored in the time-series index table 220 at timing, for example, when compressed index update instruction has been received from the client PC 500, taking out all time-series data in the time-series data table 210, and conducting the index generation processing S1100.”).
Gaumnitz further discloses:
…compressed index… at least by ([0041] “At 806, the one or more processors generate a compressed index in the column store of the database for each time series block. The compressed index includes the starting position and the at least one starting value”).
As per claim 28, claim 16 is incorporated, Ikawa further discloses:
wherein the time range determined during said processing of e) comprises a time range which includes a time for which the numeric time-series including the plurality of readings associated with time is known to include at least one reading within an amplitude range specified by the amplitude range criterion, and excludes a time for which the numeric time-series including the plurality of readings associated with time is known not to include any reading within the specified amplitude range at least by ([0074] “The index generation unit 123 conducts processing of receiving the worked time-series data from the data receiving unit 121 and generating the time-series index table 220 having time-series indexes. The time-series index is index information for filtering only a data series having a possibility of matching in a time-series analysis from the time-series data table 210 and reading the data series when searching data. As a result, it is possible to omit reading data series which cannot match in time-series analysis processing and it becomes possible to prevent the search performance from being degraded by frequent occurrence of the disk I/O.” [0077] “The data search unit 130 conducts processing of extracting a data series matching a desired search pattern from the time series data table 210 in response to a search request from the client PC 500.” [0083] “The index search unit 133 conducts processing of receiving the evaluation formula from the evaluation formula generation unit 132 and making a decision as to a compliance degree with a feature value of every time period obtained by dividing by a specific regular time interval, out of the time series index. The index search unit 133 extracts pointer information of the data series in the complying time period, and outputs the pointer information to the data reading unit 134.” [0084] “The data reading unit reads a data series indicated by the pointer from the time-series data table 210 on the basis of the pointer information, and outputs the data series to the time-series analysis unit 135.” [0085] “The time-series analysis unit 135 reads the data series, conducts collation processing with the search query 600 on the memory, extracts a data series which completely matches the search query 600, and outputs the data series to the search receiving unit 131.”).
As per claim 30, claim 16 is incorporated, Ikawa further discloses:
wherein during said receiving of d) , the search request includes a logical expression formed by at least one amplitude range criteria and at least one logical operator; and wherein during said processing of e), a time range is determined for which the numeric time-series including the plurality of readings associated with time is known to match the logical expression at least by ([0099] “A data pattern described by the search condition 640 is composed of an aggregation function formula and a condition decision formula. The aggregation function formula is an operation intended for all sensor values existing in the search range interval, and an arbitrary formula such as, for example, an average value (AVG), a maximum value (Max), a minimum value (Min), and a sum (Sum), can be used. The condition decision formula is a relational operator for making a decision as to an operation result led by the aggregation function formula, and an arbitrary operator, such as, for example, an inequality operator (<, >, ≦, ≧) or an equality operator (=) can be used” [0100] “To sum up, the example shown in FIG. 3 means “extract series data having an average value of the pressure value of the gas engine 1 over 5 seconds exceeding 1,500 in a time period ranging from 0 second 0 minute 7 o'clock, Jan. 7, 2010 to 0 second 0 minute, 12 o'clock, Jan. 10, 2010 (2010-01-07 07:00:00, 2010-01-10 12:00:00), and output the gas engine 1 and the pressure.””) and the amplitude range criteria is the AVG function formula, or any of the other functions formulas, while the logical operator are any of the inequality operators, for example.
As per claim 31, claim 16 is incorporated, Ikawa further discloses:
wherein during said acquiring and retaining of a) the numeric time-series including the plurality of readings associated with time is acquired from a sensor installed in the industrial facility at least by ([0002] “it becomes possible to acquire various sensor data from the actual world such as factories and offices, and cases where the sensor data are utilized in business are increasing.” [0060] “The time-series data 300 is a set of sensor data. Individual sensor data generated with elapse of time are disposed in order of time as a series. The sensor data is measured data which is acquired from a sensing device, a facility/device or the like.”).
Regarding claim 32, Ikawa discloses:
A non-transitory computer-readable medium encoded with program code which, when executed by at least one computer at least by ([0065] “The processor 101 is composed of, for example, a CPU (Central Processing Unit). The processor 101 executes a time-series data management program 110 which is read onto the memory 102, and thereby executes various kinds of processing of the program.” [0067] “The memory 102 is composed of a storage medium such as, for example, a RAM (Random Access Memory) and a flash memory.”);
an amplitude range search in … numeric time-series data of an industrial facility, the program code comprising: a) program code for acquiring and retaining, at least temporarily, a numeric time-series including a plurality of readings associated with time from … numeric time-series data of the industrial facility at least by ([0002] “…plant devices and facilities in a factory…” [0060] “The sensor data is measured data which is acquired from a sensing device, a facility/device or the like.” [0072] “The data receiving unit 121 receives the time-series data 300 from the manager PC 400, and delivers the data to the data writing unit 122 and the index generation unit 123.”) and under it’s BRI and consistent with the specification, the examiner is interpreting “acquiring, at least temporarily” to mean receiving and holding the time series data for at least a portion of time; that is, the data receiving unit receives the time series data and delivers it (acquiring at least temporarily) to the data writing unit and the index generation unit for further processing and storage;
b) program code for processing, by a first processing unit, the at least temporarily acquired and retained numeric time-series including the plurality of readings associated with time to derive … a index … from the at least temporarily acquired and retained numeric time-series; c) program code for storing the derived compressed index in a storage unit at least by ([0074] “The index generation unit 123 conducts processing of receiving the worked time-series data from the data receiving unit 121 and generating the time-series index table 220 having time-series indexes. The time-series index is index information for filtering only a data series having a possibility of matching in a time-series analysis from the time-series data table 210 and reading the data series when searching data.” [0210] “FIG. 23 is a flow chart exemplifying index generation processing S1100A conducted by the index generation unit 123A. The present processing is the same as the processing in the first embodiment shown in FIG. 11 except S1111 is replaced by S2401 and S2402.”) and the storage unit is the external storage device 200 in which the time-series index table is stored;
d) program code for receiving a search request including an amplitude range criterion at least by ([0095] “FIG. 3 is a diagram showing an example of a description form of the search query 600. The search query 600 is composed of a search range interval 610 which is a “select range” phrase, a search item 620 which is a “select items” phrase, a search object range 630 which is a “where_timerange” phrase, and a search condition 640 which is a “where_condition” phrase.” [0098] “In the example of the search condition 640 shown in FIG. 3, it is indicated to “extract series data having an average value (AVG) of a pressure of a gas engine 1 over a period of 5 seconds exceeding 1,500” on the basis of the search range interval 610.” [0228] “FIG. 30 is a flow chart exemplifying index search processing S3000 conducted by the index search unit 133B. The index search unit 133B receives the search query 600 from the data receiving unit 121”) and the search request including an amplitude range criterion is the search query 600 including a “where condition” of (AVG(GAS ENGINE 1.PRESSURE) >1500), given as a specific example;
e) program code for processing, by a second processing unit, the derived index … to determine a time range for which the numeric time-series is known to match the amplitude range criterion; f) program code for outputting the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion at least by ([0077] “The data search unit 130 conducts processing of extracting a data series matching a desired search pattern from the time series data table 210 in response to a search request from the client PC 500.” [0083] “The index search unit 133 conducts processing of receiving the evaluation formula from the evaluation formula generation unit 132 and making a decision as to a compliance degree with a feature value of every time period obtained by dividing by a specific regular time interval, out of the time series index. The index search unit 133 extracts pointer information of the data series in the complying time period, and outputs the pointer information to the data reading unit 134.” [0084] “The data reading unit reads a data series indicated by the pointer from the time-series data table 210 on the basis of the pointer information, and outputs the data series to the time-series analysis unit 135.” [0085] “The time-series analysis unit 135 reads the data series, conducts collation processing with the search query 600 on the memory, extracts a data series which completely matches the search query 600, and outputs the data series to the search receiving unit 131.” [0122] “A pointer 234 stores information of a pointer to sensor data in the time-series data table 210. A pointer 234 a is a pointer of start time of time-series data, i.e., sensor data having start time. A pointer 234 b is a pointer of end time of time-series data, i.e., sensor data having end time” [0160] “FIG. 13 is a flow chart exemplifying index search processing (regular time interval filtering search) S1300 conducted by the index search unit 133. The index search processing S1300 searches the index data 223 for a node group having a feature value which complies with the evaluation formula generated from the search query 600. Since series data in the time period indicated by the node has a possibility of matching the search query 600, the pointer information of the series data is delivered to the data reading unit 134.”) and the determining of the time range for which the numeric time-series is known to match the amplitude range criterion is the outputting of pointer information for the start time and end time corresponding to the time period of the time series matching the search query;
Ikawa fails to disclose “…compressed index comprising a compressed representation of the numeric time-series; ...the derived compressed index…;  …the derived compressed index comprising the compressed representation of the numeric time- series; …terabytes of numeric time-series data…; and g) program code for performing at least a fault diagnosis of the industrial facility, while the industrial facility is operating, based on the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion”
However, Gaumnitz teaches …compressed index comprising a compressed representation of the numeric time-series; ...the derived compressed index…; …the derived compressed index comprising the compressed representation of the numeric time-series at least by ([0040] “At 804, one or more processors of the data platform store the starting position and the at least one starting value for each time series block in a column store of the database” [0041] “At 806, the one or more processors generate a compressed index in the column store of the database for each time series block. The compressed index includes the starting position and the at least one starting value.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gaumnitz into the teaching of Ikawa because the references similarly disclose the processing of time series data. Consequently, one of ordinary skill in the art would be motivated to include the compression of the index as in Gaumnitz because “memory consumption of equidistant time series can be optimized, since one of their major characteristics is a consistently progressing (increasing or decreasing) time” [0022] and “the dictionary is constant in size, instead of increasing linearly with the number of time stamps” [0024].
Ikawa, Gaumnitz fail to disclose “…terabytes of numeric time-series data…; and g) program code for operating the industrial facility and for performing at least a fault diagnosis of the industrial facility, while the industrial facility is operating, based on the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion”
However, Beedgen teaches and g) program code… for performing at least a fault diagnosis … based on the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion at least by ([0049]-[0056] disclose how errors are logged [0158] “Alice may view the raw log event data using a full text indexing query and see the error that the service could not communicate with its message queue.” [0205] “when a query needs to resolve the time series matching the subset of metadata given, the resulting set of time series is also intersected with the time range given as part of the query”) and the fault diagnosis is the seeing the error using the full text indexing query while the determined time range for which the numeric time-series is known to match the amplitude range criterion is the resulting set of time series being intersected with the time range given as part of the query.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Beedgen into the teaching of Ikawa, Gaumnitz because the references similarly disclose the processing of time series data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the detection of errors based on searches as in Beedgen in order to allow the user to search for and diagnose specific timeseries data for errors or faults.
Ikawa, Gaumnitz, Beedgen fail to disclose “…terabytes of numeric time-series data…; …for operating the industrial facility and for performing at least a fault diagnosis of the industrial facility, while the industrial facility is operating…”
However, Nakamura teaches …for operating the industrial facility and for performing at least a fault diagnosis of the industrial facility at least by ([0014] “According to the present invention, a process fault analysis method in a process fault analyzer detects fault in a process for each product based on the process data obtained in a time series during executing the program, in a manufacturing system including one or a plurality of pieces of manufacturing equipmen”),
while the industrial facility is operating… at least by ([0014] “a process fault analysis method in a process fault analyzer detects fault in a process for each product based on the process data obtained in a time series during executing the program, in a manufacturing system including one or a plurality of pieces of manufacturing equipment” [0017] “Therefore, reliability of an estimated value and determination of fault using the estimated value is improved, and 100% real time fault detection is made possible, since determination of fault is made based on an estimated value”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Nakamura into the teaching of Ikawa, Gaumnitz, Beedgen because the references similarly disclose the processing of time series data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the method for determination of a process fault as in Nakamura because “reliability of an estimated value and determination of fault using the estimated value is improved, and 100% real time fault detection is made possible, since determination of fault is made based on an estimated value” (Nakamura, [0017]).
Ikawa, Gaumnitz, Beedgen, Nakamura fail to disclose “…terabytes of numeric time-series data…”
However, Shieh teaches the above limitation at least by ([Pg. 623, Sec. 1] “At the same time, improvements in our ability to capture and store data have lead to the proliferation of terabyte-plus time series datasets”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Shieh into the teaching of Ikawa, Gaumnitz, Beedgen, Nakamura because the references similarly disclose the processing of time series data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include terabytes of time series data as in Shieh in order to expand the capability of the system to process and store large amounts of timeseries data.
Regarding claim 33, Ikawa discloses:
A computerized device for performing an amplitude range search in … numeric time-series data of an industrial facility, the computerized device comprising: at least one processor; and memory at least by ([0065] “The processor 101 is composed of, for example, a CPU (Central Processing Unit). The processor 101 executes a time-series data management program 110 which is read onto the memory 102, and thereby executes various kinds of processing of the program.” [0067] “The memory 102 is composed of a storage medium such as, for example, a RAM (Random Access Memory) and a flash memory.”);
a) a first entity configured to acquire and retain, at least temporarily, a numeric time-series including a plurality of readings associated with time from the … numeric time-series data of the industrial facility at least by ([0072] “The data receiving unit 121 receives the time-series data 300 from the manager PC 400, and delivers the data to the data writing unit 122 and the index generation unit 123.”) and under it’s BRI and consistent with the specification, the examiner is interpreting “acquiring, at least temporarily” to mean receiving and holding the time series data for at least a portion of time; that is, the data receiving unit receives the time series data and delivers it (acquiring at least temporarily) to the data writing unit and the index generation unit for further processing and storage;
b) a second entity configured to process the at least temporarily acquired and retained numeric time-series including the plurality of readings associated with time to derive a … index … from the at least temporarily acquired and retained numeric time-series; c) a third entity configured to store the derived compressed index at least by ([0074] “The index generation unit 123 conducts processing of receiving the worked time-series data from the data receiving unit 121 and generating the time-series index table 220 having time-series indexes. The time-series index is index information for filtering only a data series having a possibility of matching in a time-series analysis from the time-series data table 210 and reading the data series when searching data.” [0210] “FIG. 23 is a flow chart exemplifying index generation processing S1100A conducted by the index generation unit 123A. The present processing is the same as the processing in the first embodiment shown in FIG. 11 except S1111 is replaced by S2401 and S2402.”) and the storage unit is the external storage device 200 in which the time-series index table is stored;
d) a fourth entity configured to receive a search request including an amplitude range criterion at least by ([0095] “FIG. 3 is a diagram showing an example of a description form of the search query 600. The search query 600 is composed of a search range interval 610 which is a “select range” phrase, a search item 620 which is a “select items” phrase, a search object range 630 which is a “where_timerange” phrase, and a search condition 640 which is a “where_condition” phrase.” [0098] “In the example of the search condition 640 shown in FIG. 3, it is indicated to “extract series data having an average value (AVG) of a pressure of a gas engine 1 over a period of 5 seconds exceeding 1,500” on the basis of the search range interval 610.” [0228] “FIG. 30 is a flow chart exemplifying index search processing S3000 conducted by the index search unit 133B. The index search unit 133B receives the search query 600 from the data receiving unit 121”) and the search request including an amplitude range criterion is the search query 600 including a “where condition” of (AVG(GAS ENGINE 1.PRESSURE) >1500), given as a specific example;
e) a fifth entity configured to process the derived … index … of the numeric time-series to determine a time range for which the numeric time-series is known to match the amplitude range criterion; and f) a sixth entity configured to output the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion at least by ([0077] “The data search unit 130 conducts processing of extracting a data series matching a desired search pattern from the time series data table 210 in response to a search request from the client PC 500.” [0083] “The index search unit 133 conducts processing of receiving the evaluation formula from the evaluation formula generation unit 132 and making a decision as to a compliance degree with a feature value of every time period obtained by dividing by a specific regular time interval, out of the time series index. The index search unit 133 extracts pointer information of the data series in the complying time period, and outputs the pointer information to the data reading unit 134.” [0084] “The data reading unit reads a data series indicated by the pointer from the time-series data table 210 on the basis of the pointer information, and outputs the data series to the time-series analysis unit 135.” [0085] “The time-series analysis unit 135 reads the data series, conducts collation processing with the search query 600 on the memory, extracts a data series which completely matches the search query 600, and outputs the data series to the search receiving unit 131.” [0122] “A pointer 234 stores information of a pointer to sensor data in the time-series data table 210. A pointer 234 a is a pointer of start time of time-series data, i.e., sensor data having start time. A pointer 234 b is a pointer of end time of time-series data, i.e., sensor data having end time” [0160] “FIG. 13 is a flow chart exemplifying index search processing (regular time interval filtering search) S1300 conducted by the index search unit 133. The index search processing S1300 searches the index data 223 for a node group having a feature value which complies with the evaluation formula generated from the search query 600. Since series data in the time period indicated by the node has a possibility of matching the search query 600, the pointer information of the series data is delivered to the data reading unit 134.” [0229] “The index search unit 133B makes a decision whether the search condition taken out at S3002 exists (S3004). If the search condition exists (S3004, Yes), i.e., a search with a condition specified is to be conducted, then the index search unit 133B executes S3005 and S3006….” [0230] “The index search unit 133B calls the evaluation formula generation processing S1400 (see FIG. 14) (S3005), receives the evaluation formula, applies the evaluation formula to all node groups of a processing object, and extracts a complying node group (S3006). At the S3007, all node groups which become a processing object, i.e., all nodes having the same division regular time interval are extracted (S3007).” [0231] “And the index search unit 133B extracts a feature value, start time, and end time of each node and outputs them to the data receiving unit 121.”) and the determining of the time range for which the numeric time-series is known to match the amplitude range criterion is the outputting of pointer information for the start time and end time corresponding to the time period of the time series matching the search query.
Ikawa fails to disclose “…compressed index comprising a compressed representation of the numeric time-series;  … compressed index comprising the compressed representation of the numeric time- series; …terabytes of numeric time-series data…; wherein the industrial facility is operated and at least a fault diagnosis of the industrial facility is performed, while the industrial facility is operating, based on the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion”
However, Gaumnitz teaches …compressed index comprising a compressed representation of the numeric time-series; …compressed index…; … compressed index comprising the compressed representation of the numeric time-series at least by ([0196] “FIG. 18 is a diagram showing a general configuration of a system according to the second embodiment of the present invention. In addition to the general configuration of the system according to the first embodiment, a data compression unit 125 and a data melting unit 136 are added. When storing the time-series data 300 into the time-series data table 210 in the present embodiment, a data series is compressed and stored every specific regular time interval.” [0204] “FIG. 20 is a diagram exemplifying data structures of a time-series index table 220A and a time-series index node according to the second embodiment. FIG. 20( a) shows an example of a data structure of the time-series index table 220A, and FIG. 20( a) shows a structure of each node included in a tree of time-series index nodes. By the way, the time-series index table 220A shown in FIG. 20( a) and the ID 231, the start time 232 a, the end time 232 b, the feature value 233, and the node pointer to subsequent indexes 235 are the same as those in the first embodiment, and consequently description of them will be omitted. In the example of the present embodiment, the ID 251 (see FIG. 19) of compressed data including a data series corresponding to the node is indicated as a pointer 236 to time-series data.” [0210] “FIG. 23 is a flow chart exemplifying index generation processing S1100A conducted by the index generation unit 123A. The present processing is the same as the processing in the first embodiment shown in FIG. 11 except S1111 is replaced by S2401 and S2402.”) and at least Fig. 20 shows the data structure of a time-series index node which includes at least the ID of compressed data.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gaumnitz into the teaching of Ikawa because the references similarly disclose the processing of time series data. Consequently, one of ordinary skill in the art would be motivated to include the compression of the index as in Gaumnitz because “memory consumption of equidistant time series can be optimized, since one of their major characteristics is a consistently progressing (increasing or decreasing) time” [0022] and “the dictionary is constant in size, instead of increasing linearly with the number of time stamps” [0024].
Ikawa, Gaumnitz fail to disclose …terabytes of numeric time-series data…; wherein the industrial facility is operated and at least a fault diagnosis of the industrial facility is performed, while the industrial facility is operating, based on the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion”
However, Beedgen teaches and at least a fault diagnosis … is performed… based on the determined time range for which the numeric time-series is known to match the amplitude range criterion in response to the search request including the amplitude range criterion at least by ([0049]-[0056] disclose how errors are logged [0158] “Alice may view the raw log event data using a full text indexing query and see the error that the service could not communicate with its message queue.” [0205] “when a query needs to resolve the time series matching the subset of metadata given, the resulting set of time series is also intersected with the time range given as part of the query”) and the fault diagnosis is the seeing the error using the full text indexing query while the determined time range for which the numeric time-series is known to match the amplitude range criterion is the resulting set of time series being intersected with the time range given as part of the query.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Beedgen into the teaching of Ikawa, Gaumnitz because the references similarly disclose the processing of time series data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the detection of errors based on searches as in Beedgen in order to allow the user to search for and diagnose specific timeseries data for errors or faults.
Ikawa, Gaumnitz, Beedgen fail to disclose “…terabytes of numeric time-series data…; … wherein the industrial facility is operated and at least a fault diagnosis of the industrial facility is performed, while the industrial facility is operating …”
However, Nakamura teaches … wherein the industrial facility is operated and at least a fault diagnosis of the industrial facility is performed at least by ([0014] “According to the present invention, a process fault analysis method in a process fault analyzer detects fault in a process for each product based on the process data obtained in a time series during executing the program, in a manufacturing system including one or a plurality of pieces of manufacturing equipmen”),
while the industrial facility is operating… at least by ([0014] “a process fault analysis method in a process fault analyzer detects fault in a process for each product based on the process data obtained in a time series during executing the program, in a manufacturing system including one or a plurality of pieces of manufacturing equipment” [0017] “Therefore, reliability of an estimated value and determination of fault using the estimated value is improved, and 100% real time fault detection is made possible, since determination of fault is made based on an estimated value”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Nakamura into the teaching of Ikawa, Gaumnitz, Beedgen because the references similarly disclose the processing of time series data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the method for determination of a process fault as in Nakamura because “reliability of an estimated value and determination of fault using the estimated value is improved, and 100% real time fault detection is made possible, since determination of fault is made based on an estimated value” (Nakamura, [0017]).
Ikawa, Gaumnitz, Beedgen, Nakamura fail to disclose “…terabytes of numeric time-series data…”
However, Shieh teaches the above limitation at least by ([Pg. 623, Sec. 1] “At the same time, improvements in our ability to capture and store data have lead to the proliferation of terabyte-plus time series datasets”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Shieh into the teaching of Ikawa, Gaumnitz, Beedgen, Nakamura because the references similarly disclose the processing of time series data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include terabytes of time series data as in Shieh in order to expand the capability of the system to process and store large amounts of timeseries data.

	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ikawa (US 2013/0103657) in view of Gaumnitz (US 2016/0012086) and further in view of Beedgen (US 2019/0146978) and Nakamura (US 2007/0255442) and Shieh (iSAX: indexing and mining terabyte sized time series) and further in view of Muro (US 2016/0371363).
As per claim 21, claim 20 is incorporated, Ikawa, Gaumnitz, Beedgen, Nakamura, Shieh fail to disclose “wherein quantization of a time-amplitude space of the numeric time-series including the plurality of readings associated with time includes, for each of the time intervals, a histogram including, for each of the amplitude intervals, a bin indicative of readings of the numeric time-series including the plurality of readings associated with time which are within an amplitude interval of the amplitude intervals and associated with a time within a time interval of the time intervals”
However, Muro teaches the above limitation at least by ([0121] “The histogram is data in which the frequency of occurrence of measurement values determined in advance are managed as a table or a graph.” [0122] “An example of a management structure of the partial histogram data 112 is shown in table 800 of FIG. 8. The partial histogram data 112 is comprised of an HID 8001 that is an identifier uniquely identifying the partial histogram data, a Bin 8002 that indicates a range, and a frequency 8003 that indicates the frequency of occurrence of a measurement value in the range.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Muro into the teaching of Ikawa, Gaumnitz, Beedgen, Nakamura, Shieh because the references similarly disclose the processing of time series data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the quantization of time series into bins of a histogram as in Muro in order to be able to more efficiently respond to search queries by utilizing the bins of the histogram or histogram table.

Claims 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ikawa (US 2013/0103657) in view of Gaumnitz (US 2016/0012086) and further in view of Beedgen (US 2019/0146978) and Nakamura (US 2007/0255442) and Shieh (iSAX: indexing and mining terabyte sized time series) and Muro (US 2016/0371363) and further in view of Franc (US 2017/0316342).
As per claim 22, claim 21 is incorporated, Ikawa further discloses:
…numeric time-series… at least by ([0089] “FIG. 2 is a diagram exemplifying a data structure of the time-series data 300. The time-series data 300 is a set of sensor data 301, and sensor data 301 are disposed in a time series. The sensor data 301 is data generated by a data source and it can be regarded as data at a specific moment in the time-series data.”).
Ikawa, Gaumnitz, Beedgen, Nakamura, Shieh, Muro fail to disclose “wherein a respective histogram comprises a flat histogram; and wherein a respective bin is a binary flag indicative of whether the numeric…series includes at least one reading which is within the amplitude interval and associated with a time within the time interval”
However, Franc teaches the above limitations at least by ([0042] “Statistical features calculated from flows can be used for unsupervised anomaly detection, or in supervised classification to train data-driven classifiers of malicious traffic.” [0049] “Operationally, classifiers derive their decision function based on features extracted from data. When the classifiers are trained, it is often beneficial to convert the features to a sparse binary representation by defining a set of feature ranges (e.g., histogram bins) and binary variables that indicate in what range (bin) the original feature value falls”) and the histogram is a flat histogram because the binary variables indicate what range bin the value falls. That is, the examiner is interpreting “flat histogram”, under its BRI and consistent with the specification, to mean at least a histogram that comprises binary bins.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Franc into the teaching of Ikawa, Gaumnitz, Beedgen, Nakamura, Shieh, Muro because the references similarly disclose the monitoring of streaming data or data flows. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include a flat histogram as in Franc in order to reduce the amount of storage space utilized to store the histograms and to make the overall method more efficient as a result.
As per claim 25, claim 22 is incorporated, Ikawa further discloses:
wherein the lossy index includes a plurality of quantizations of the numeric time-series into a series of different time intervals according to different predetermined time resolutions at least by ([0108] “FIG. 6 is a diagram exemplifying the index generation table 142. The index generation table 142 is definition information needed when generating a time-series index, and is composed of a data source name 710, an attribute name 711, a division regular time interval 712, and a feature value calculation function 713. By the way, the time-series index has a data structure obtained by dividing time-series data every specific regular time interval and providing each time period with a feature value, although details will be described later.”) and the index generated by quantizing the time series data into different intervals according to different pre-determined resolutions is the division regular time interval 712 as shown in index generation table 142 in at least Fig. 6.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable Ikawa (US 2013/0103657) in view of Gaumnitz (US 2016/0012086) and further in view of Beedgen (US 2019/0146978) and Nakamura (US 2007/0255442) and Shieh (iSAX: indexing and mining terabyte sized time series) and further in view of Anderson (US 2015/0066937).
As per claim 26, claim 23 is incorporated, Ikawa, Gaumnitz, Beedgen, Nakamura, Shieh fail to disclose “wherein the plurality of different predetermined time resolutions comprises a logarithmic series of time resolutions”
However, Anderson teaches the above limitation at least by ([0043] which discloses on line 3 of the example program code for generating the index that tree_levels = log2(history_size)). That is, the different predetermined time resolutions are the different tree levels, calculated based on the log2(history_size) equation, for which a series of index values are inserted into an array.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Anderson into the teaching of Ikawa, Gaumnitz, Beedgen, Nakamura, Shieh because the references similarly disclose the time series data, and specifically, the indexing of time series data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the indexing of time series using different intervals and resolutions of the time series data as in Anderson in order to narrow the search space when executing a query using the index, and thus, increase efficiency.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ikawa (US 2013/0103657) in view of Gaumnitz (US 2016/0012086) and further in view of Beedgen (US 2019/0146978) and Nakamura (US 2007/0255442) and Shieh (iSAX: indexing and mining terabyte sized time series) and further in view of Li (US 2015/0169684).
As per claim 29, claim 16 is incorporated, Ikawa further discloses:
wherein a non-contiguous …plurality of smallest time ranges matching the amplitude range criterion is determined in step e) (S50) and output in step f) (S60) at least by ([0165] “A flow of search will now be described with reference to the concrete example shown in FIG. 17 as well. In FIG. 17, the regular time interval has a structure of three hierarchical levels: “1 hour,” “30 minutes,” and “15 minutes.” In the case where the evaluation formula is “MIN<78<MAX=>compliance” and the search range interval 610 is “20 minutes,” a flow of search becomes as shown in FIG. 17. By the way, only an ID number, a time period, and a feature value are described in each node shown in FIG. 17 to simplify the description.” [0166] “First, since a node “0001” complies with the evaluation formula, its subordinate nodes are evaluated. Since a node “0002” does not comply, its subordinate nodes “0004” and “0005” do not comply without fail and consequently decision processing is not conducted. On the other hand, since a node “0003” complies, a decision is made as to its subordinate nodes “0006” and “0007.” As a result, a node “0007” complies, and consequently the node “0007” is extracted.” [0167] “Then, returning to the highest-order node, a decision is made as to a node “0008.” Since the node “0008” does not comply, a decision is not made as to its subordinate nodes”) and Fig. 17 shows the search for the smallest time interval in the index by stepping through parent and subordinate nodes to determine which noes comply and extracting (outputting) of node “0007” corresponding to time range “7:45-8:00”.
Ikawa, Gaumnitz, Beedgen, Nakamura, Shieh fail to disclose “…and non-overlapping…”
However, Li teaches the above limitation at least by ([0023 “the data corpus of information retrieval system 100 (i.e., the body of data to be searched by system 100) can be organized into a plurality of buckets, where each bucket includes a subset of the data corpus that spans a range within a particular data dimension. In these embodiments, each sub-query can correspond to an instance of the query that is constrained to data within a single bucket. For example, if the data corpus of information retrieval system 100 comprises time series data that is organized into buckets representing distinct, non-overlapping time ranges, each sub-query can correspond to an instance of the query that is constrained to a particular bucket time range.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Li into the teaching of Ikawa, Gaumnitz, Beedgen, Nakamura, Shieh because the references similarly disclose the processing of time series data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the non-overlapping time intervals for matching search data to time series data in particular buckets as in Li in order to minimize the search space.

Response to Arguments
The following is in response to the amendment filed on 08/03/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 10, applicant argues that taken as a whole, the claimed method is limited to a useful practical application i.e. “…performing at least a fault diagnosis…”, and that the amended claims amount to significantly more than the abstract idea.
In response to the preceding argument, examiner respectfully submits that the claims as a whole do not implement the abstract idea into a practical application. That is, the “performing at least a fault diagnosis, while the industrial facility is operating…” is directed to a mental process step. Specifically, the performing of the fault diagnosis encompasses the user performing an observation, analysis, and judgment of the industrial facility based on the determined time range that matches. Further, the user can perform the fault diagnosis mentally while an industrial facility is operating. Lastly, the “…operating the industrial facility…” generally links the use of a judicial exception to a particular technological environment or field of use. That is, the operating the industrial facility links the abstract idea (mental process steps) to the field of industrial data applications and processing. Therefore, these limitations would not implement the abstract idea into a practical application or provide significantly more.

Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169